Citation Nr: 0430661	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-08 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder, a cyclothymic disorder, and insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado, wherein, in part, entitlement to 
service connection for an acquired psychiatric disorder was 
denied.  Notice of the denial was mailed to the veteran at 
his address of record later in July 2001, but according to an 
entry in a statement of the case furnished to the veteran in 
January 2003, the July 2001 notice was returned by postal 
authorities as undeliverable.  The original notice letter was 
then remailed to the veteran in August 2002, followed by the 
RO's receipt of his notice of disagreement in September 2002 
and his substantive appeal in March 2003.  He thereafter 
relocated and his claims folder was routed to the San Diego 
RO for further processing of this appeal.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the San Diego RO, in July 2004.  
At such hearing and in evidence previously submitted during 
the course of the instant appeal, the veteran alleged 
entitlement to service connection for left foot and ankle 
disorders, leg atrophy, peroneal nerve palsy, and cervical 
and low back disabilities, none of which has been developed 
or certified for the Board's review at this time.  Such 
matters are therefore referred to the RO for initial 
development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDING OF FACT

The veteran has a mixed personality disorder with passive and 
dependent traits.


CONCLUSION OF LAW

A personality disorder is not a disease or injury within the 
meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this disorder. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a),(b). Notably, 
however, personality disorders are not diseases or injuries 
for VA compensation purposes and may not be service 
connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. 
Principi, 3 Vet.App. 439 (1992).

A review of the record shows that the veteran has been 
diagnosed with a mixed personality disorder with passive 
dependent traits.  As noted above, however, personality 
disorders are not diseases or injuries for compensation 
purposes and, as such, may not be service connected.  The 
relevant facts are not in dispute, and the law, not the 
evidence, is dispositive of the outcome of this issue.  As a 
matter of law, there is no entitlement to service connection 
for a personality disorder; thus, the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Since this issue is controlled solely by the law and there is 
no dispute over the facts, consideration under the Veterans 
Claims Assistance Act of 2000, enacted on November 9, 2000, 
is inapplicable.  Smith (Claudus) v. Gober, 14 Vet. App. 227, 
231-232 (2000).


ORDER

Entitlement to service connection for a personality disorder 
is denied.


REMAND

The veteran asserts entitlement to service connection for an 
acquired psychiatric disorder on the basis that such disorder 
had its onset during his period of military service or is 
otherwise related to events occurring during active duty.  

Service medical records indicate that medical assistance was 
sought in service on multiple occasions for complaints of 
depression, anxiety and insomnia, among others, resulting in 
entry of assessments or impressions of a passive-dependent 
personality, immature personality, and an adjustment reaction 
of adolescence.  At a June 1973 discharge examination the 
veteran clinically evaluated as psychiatrically normal.  

Medical data, compiled during postservice years, including 
the report of a VA psychiatric examination in January 2001, 
yielded impressions or diagnoses of insomnia, polysubstance 
or mixed drug abuse, a mood disorder not otherwise specified, 
depressive disorder not otherwise specified, and a 
cyclothymic disorder.  Unfortunately, a VA examination in 
early 2001 was conducted without the benefit of the veteran's 
claims folder and did not include an opinion from the 
examiner as to whether any diagnosed entity was of an 
acquired nature and, if so, whether there is a nexus between 
any current acquired psychiatric entity and the veteran's 
period of military service.  

On the basis of the foregoing, further VA psychiatric 
examination is needed in order to ascertain whether an 
acquired psychiatric disorder now in existence is of service 
origin.  Also, a VA examination is advisable to evaluate the 
veteran's complaints of insomnia, and, in particular, whether 
there is a chronic sleep disorder separate and apart from any 
acquired psychiatric disorder.  Such an evaluation would 
necessarily entail a sleep study.  

Further development is likewise in order so that records of 
medical treatment referenced by the veteran at a July 2003 
hearing may be obtained and made a part of his claims folder.  
In this regard, he referenced counseling or other treatment 
he obtained through the Mayor's office in Denver, Colorado; 
the Denver Vet Center; and an unnamed medical professional in 
the Denver area who reportedly told him that his psychiatric 
problems were related to his military service.  He likewise 
referenced VA treatment for psychiatric complaints he had 
received at facilities located in Colorado, California, and 
Illinois, complete records of which are not now on file.

The Board notes in passing that the veteran reports receiving 
Social Security disability benefits, but since he also 
reports that this award was based on non psychiatric 
disorders the Social Security records are not pertinent and 
need not be secured.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran of what information and 
specific evidence is needed to 
substantiate his claim of entitlement to 
service connection for an acquired 
psychiatric disorder, to include post-
traumatic stress disorder, a cyclothymic 
disorder, and insomnia.  The veteran must 
also be notified of what specific portion 
of that evidence VA will secure, and what 
specific portion he himself must submit.  
The RO should also advise the veteran to 
submit all pertinent evidence not already 
on file that is held in his possession.  
The RO should also notify the veteran 
that, if requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  The RO must also contact the veteran 
in writing for the specific purpose of 
requesting that he set forth a listing of 
the names and addresses of those medical 
professionals or institutions from whom 
or where he has been examined or treated 
for his claimed psychiatric disorder 
since July 1973, including but not 
limited to treatment referenced at the 
July 2004 hearing regarding care received 
through the Denver Mayor's office, the 
Denver Vet Center, an unnamed medical 
professional in the Denver area, and 
various VA medical facilities in 
Colorado, California, and Illinois.  The 
approximate dates of any such evaluation 
or treatment should be provided to the 
extent possible.  

Upon receipt of the foregoing 
information, and after obtaining any 
needed authorization, the RO should 
obtain copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by VA and non-VA 
medical professionals or institutions 
referenced by the appellant.  Regardless 
of the veteran's response, efforts must 
be made to obtain pertinent records 
compiled at VA Medical Centers in 
Chicago, to include the Hines VA Medical 
Center; at San Diego VA facilities to 
include the VA Medical Center at LaJolla, 
California; and VA facilities in Denver, 
Colorado.  All records obtained must be 
added to the claims folder.

Efforts to obtain any records held by a 
Federal agency must continue until such 
time as the records are secured or until 
the RO concludes in writing that such 
records do not exist or that further 
attempts to obtain same would be futile.  
Notice to the veteran of the foregoing 
must be provided and he must then be 
afforded an opportunity to respond.  

3.  Thereafter, the veteran is to be 
afforded a VA sleep disorder examination 
in order to ascertain whether he suffers 
from an acquired sleep disorder that is 
distinct from his complaints of insomnia 
associated with his claimed psychiatric 
disorder.  The claims folder in its 
entirety must be made available to the 
examiner for review.  The examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing, 
including a sleep study, if necessary to 
determine the etiology of any sleep 
disorder present.  The examiner must 
opine whether it is at least as likely as 
not that the veteran suffers from an 
acquired sleep disorder due to his 
military service.  All applicable 
diagnoses must be fully set forth.  

4.  The veteran must also be afforded a 
VA psychiatric examination in order to 
assess the nature and etiology of any 
existing acquired psychiatric disorder.  
The claims folder in its entirety must be 
made available to the examiner for 
review.  The examination is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation 
and any psychological testing deemed 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  

The psychiatric examiner is asked to 
respond to each of the following, 
providing a professional medical opinion, 
with supporting rationale, where 
appropriate:  

(a)  Does the veteran currently 
suffer from an acquired 
psychiatric disorder?  If so, 
what?

(b)  Is it at least as likely 
as not that any diagnosed 
acquired psychiatric disorder 
had its onset during his period 
of military service from June 
1971 to July 1973 or is 
otherwise related to that 
period of service or any event 
thereof?

(c)  Is it at least as likely 
as not that any diagnosed 
psychosis was manifest during 
the one-year period immediately 
following his July 1973 
discharge from service?  If so, 
how and to what degree? 

Use by the examiner of the "at 
least as likely as not" 
language cited above in 
responding to the foregoing is 
required. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full, and 
specifically, that the questions posed to 
the VA examiner have been fully answered.  
If any development is incomplete, 
including if any requested medical 
opinion does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
must be taken.  

6.  Lastly, the RO must readjudicate the 
veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder, based all of the evidence of 
record and all governing legal authority, 
including the VCAA, its implementing 
regulations, and the jurisprudence 
interpretive thereof.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional development.  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


